         20-12411-jlg       Doc 57      Filed 02/20/21 Entered 02/21/21 00:12:12                 Imaged
                                       Certificate of Notice Pg 1 of 3
                              UNITED STATES BANKRUPTCY COURT
                               SOUTHERN DISTRICT OF NEW YORK
                                               One Bowling Green
                                            New York, NY 10004−1408


IN RE: Genever Holdings LLC                                CASE NO.: 20−12411−jlg

Social Security/Taxpayer ID/Employer ID/Other Nos.:        CHAPTER: 11
47−3338202




                             NOTICE TO ALL INTERESTED PARTIES



Please be advised that all matters scheduled for 2/18/2021 have been adjourned to 3/9/2021 at 11:00 a.m.



Dated: February 17, 2021                                      Vito Genna
                                                              Clerk of the Court
                  20-12411-jlg             Doc 57         Filed 02/20/21 Entered 02/21/21 00:12:12                                     Imaged
                                                         Certificate of Notice Pg 2 of 3
                                                              United States Bankruptcy Court
                                                              Southern District of New York
In re:                                                                                                                 Case No. 20-12411-jlg
Genever Holdings LLC                                                                                                   Chapter 11
       Debtor
                                                     CERTIFICATE OF NOTICE
District/off: 0208-1                                                  User:                                                                       Page 1 of 2
Date Rcvd: Feb 18, 2021                                               Form ID: 143                                                              Total Noticed: 21
The following symbols are used throughout this certificate:
Symbol          Definition
+                Addresses marked '+' were corrected by inserting the ZIP, adding the last four digits to complete the zip +4, or replacing an incorrect ZIP. USPS
                 regulations require that automation-compatible mail display the correct ZIP.

++               Addresses marked '++' were redirected to the recipient's preferred mailing address pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.P.2002(g)(4).


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on Feb 20, 2021:
Recip ID                   Recipient Name and Address
db                         Genever Holdings LLC, 781 Fifth Avenue, Apt. 1801, New York, NY 10022-5520
smg                        N.Y. State Unemployment Insurance Fund, P.O. Box 551, Albany, NY 12201-0551
smg                    +   New York City Dept. Of Finance, Office of Legal Affairs, 375 Pearl Street, 30th Floor, New York, NY 10038-1442
smg                    +   United States Attorney's Office, Southern District of New York, Attention: Tax & Bankruptcy Unit, 86 Chambers Street, Third Floor, New
                           York, NY 10007-1825
7772040                    Adam Leitman Bailey P.C., 1 Battery Park Plz Fl 18, New York, NY 10004-1646
7772041                    Bravo Luck Limited, P.O. Box 957, Off Shore Incorporation Centre, Road Town, Tortola, British Virgin Islands
7793717                +   Foley & Lardner LLP, 90 Park Avenue, New York, NY 10016-1301
7772043                    Lawall & Mitchell LLC, 162 E 64th St, New York, NY 10065-7478
7772044              ++    NEW YORK STATE ATTORNEY GENERAL, 28 LIBERTY STREET, NY NY 10005-1496 address filed with court:, New York State
                           Attorney General, 120 Broadway, New York, NY 10271-0002
7772045                +   NYC Dep't of Finance, Legal Affairs, 345 Adams St Fl 3, Brooklyn, NY 11201-3739
7772046                    NYC Dept of Law, Attn: Bernadette Brennan, Esq., 100 Church St Rm 5-233, New York, NY 10007-2601
7792608                +   Pacifica Alliance Asia Opportunity Fund L.P, c/o D. Spelfogel, R. Bernard and A. Nann, Foley & Lardner LLP, 90 Park Avenue, New
                           York, NY 10016-1301
7772049                    Qiang Guo, c/o Bravo Luck Limited, P.O. Box 957, Off Shore Incorporation Centre, Road Town, Tortola British Virgin Islands
7772050                    Romer Debbas LLP, 275 Madison Ave Ste 801, New York, NY 10016-1153
7772051                +   The Sherry Netherland, 781 5th Ave, New York, NY 10022-1046
7772669                +   The Sherry-Netherland, Inc., c/o Stroock & Stroock & Lavan LLP, Attn Gabriel E. Sasson, Esq., 180 Maiden Lane, New York, NY
                           10038-4982

TOTAL: 16

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
Electronic transmission includes sending notices via email (Email/text and Email/PDF), and electronic data interchange (EDI). Electronic transmission is in Eastern
Standard Time.
Recip ID                   Notice Type: Email Address                                   Date/Time                 Recipient Name and Address
smg                        Email/Text: sbse.cio.bnc.mail@irs.gov
                                                                                        Feb 18 2021 19:42:00      Internal Revenue Service, PO Box 7346,
                                                                                                                  Philadelphia, PA 19101-7346
smg                        Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                        Feb 18 2021 19:42:00      New York State Tax Commission,
                                                                                                                  Bankruptcy/Special Procedures Section, P.O. Box
                                                                                                                  5300, Albany, NY 12205-0300
7772047                    Email/Text: nys.dtf.bncnotice@tax.ny.gov
                                                                                        Feb 18 2021 19:42:00      NYS Dep't of Taxation, Bankruptcy/Special
                                                                                                                  Procedure, PO Box 5300, Albany, NY 12205-0300
7793716                + Email/Text: mkremer@omm.com
                                                                                        Feb 18 2021 19:42:00      O'Melveny & Myers LLP, Daniel Shamah, 7
                                                                                                                  Times Square, New York, NY 10036-6524
7772048                    Email/Text: mkremer@omm.com
                                                                                        Feb 18 2021 19:42:00      Pacific Alliance Asia, Opportunity Fund LP, c/o
                                                                                                                  O'Melveny & Myers, 7 Times Sq, New York, NY
                                                                                                                  10036-6524

TOTAL: 5


                                                       BYPASSED RECIPIENTS
The following addresses were not sent this bankruptcy notice due to an undeliverable address, *duplicate of an address listed above, *P duplicate of a
preferred address, or ## out of date forwarding orders with USPS.
                    20-12411-jlg           Doc 57         Filed 02/20/21 Entered 02/21/21 00:12:12                               Imaged
                                                         Certificate of Notice Pg 3 of 3
District/off: 0208-1                                                 User:                                                                  Page 2 of 2
Date Rcvd: Feb 18, 2021                                              Form ID: 143                                                         Total Noticed: 21
Recip ID            Bypass Reason Name and Address
intp                              Bravo Luck Limited
cr                                Pacific Alliance Asia Opportunity Fund L.P.
cr                                The Sherry-Netherland, Inc.
7772042             *             Internal Revenue Service, Centralized Insolvency Operations, PO Box 7346, Philadelphia, PA 19101-7346

TOTAL: 3 Undeliverable, 1 Duplicate, 0 Out of date forwarding address


                                                      NOTICE CERTIFICATION
I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities
in the manner shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and
belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed .R. Bank. P.2002(a)(1), a notice containing the
complete Social Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains
the redacted SSN as required by the bankruptcy rules and the Judiciary's privacy policies.

Date: Feb 20, 2021                                           Signature:           /s/Joseph Speetjens




                                    CM/ECF NOTICE OF ELECTRONIC FILING
The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email) system on February 17, 2021 at the address(es) listed
below:
Name                                Email Address
Daniel Shamah
                                    on behalf of Creditor Pacific Alliance Asia Opportunity Fund L.P. dshamah@omm.com daniel-shamah-9039@ecf.pacerpro.com

Douglas E. Spelfogel
                                    on behalf of Creditor Pacific Alliance Asia Opportunity Fund L.P. dspelfogel@foley.com

Edward Moss
                                    on behalf of Creditor Pacific Alliance Asia Opportunity Fund L.P. emoss@omm.com edward-moss-3905@ecf.pacerpro.com

Francis J. Lawall
                                    on behalf of Interested Party Bravo Luck Limited francis.lawall@troutman.com
                                    henrys@pepperlaw.com;mclaughlinm@pepperlaw.com

Gabriel Sasson
                                    on behalf of Creditor The Sherry-Netherland Inc. gsasson@stroock.com,
                                    mmagzamen@stroock.com;mlaskowski@stroock.com;dmohamed@stroock.com;ekuznick@stroock.com

J. Ted Donovan
                                    on behalf of Debtor Genever Holdings LLC TDonovan@GWFGlaw.com

Kevin J. Nash
                                    on behalf of Debtor Genever Holdings LLC KNash@gwfglaw.com jstrauss@gwfglaw.com

Stuart Sarnoff
                                    on behalf of Creditor Pacific Alliance Asia Opportunity Fund L.P. ssarnoff@omm.com stuart-sarnoff-1059@ecf.pacerpro.com

United States Trustee
                                    USTPRegion02.NYECF@USDOJ.GOV


TOTAL: 9
